BLODGETT, P. J.
Heard upon demurrer to bill filed by Severin Carlson and Huida E. Carlson.
These respondents were joined as respondents subsequent to the filing of the bill of complaint.
The bill is brought to establish a resulting trust in a lease held by complainant of a certain store. Respondents Carlson and wife are the owners of the premises and lessors of respondent Gamache.
An ex parte injunction was issued in the original action restraining respondents Carlson from proceeding with an action at law of trespass and ejectment.
The demurrer sets forth that the allegations of the bill show no privity of contract in relation to the premises between complainant and the Carlsons, holders of the fee in said premises.
The demurrer is sustained.